Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 15, 2015




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 47097-7-II

                               Respondent,

         v.

 MIGUEL ANGEL ARGUETA,                                       UNPUBLISHED OPINION

                               Appellant.

        LEE, J. — Miguel Argueta appeals the sentencing court’s imposition of legal financial

obligations (LFOs) against him without having made a determination of his current or likely future

ability to pay them. Declining to consider his challenge to the LFOs made for the first time on

appeal, we affirm.

        At sentencing, the State recommended the following mandatory LFOs: a $500 victim

assessment, $200 in court costs and a $100 DNA collection fee. It also recommended the following

discretionary LFOs: $500 for Argueta’s court-appointed attorney and a $200 laboratory fee.

Argueta did not object to the State’s recommendations or argue that he was unable to pay the

LFOs.
No. 47097-7-II



       Argueta’s judgment and sentence contains the following preprinted finding:

       The court has considered the total amount owing, the defendant’s past, present and
       future ability to pay legal financial obligations, including the defendant’s financial
       resources and the likelihood that the defendant’s status will change. The court finds
       that the defendant has the ability or likely future ability to pay the legal financial
       obligations imposed herein. RCW 9.94A.753.

Clerk’s Papers at 28.      On December 11, 2014, the sentencing court imposed the LFOs

recommended by the State.1

       Argueta argues for the first time on appeal that the sentencing court erred in imposing the

LFOs without having made any inquiry into his current or likely future ability to pay them. On

March 12, 2015, the Washington State Supreme Court decided State v. Blazina, 182 Wash. 2d 827,

839, 344 P.3d 680 (2015) (Blazina II), and held that before imposing discretionary LFOs, the trial

court must make an individualized inquiry into the defendant’s current and likely future ability to

pay those LFOs. Blazina II also rejected prior holdings that a challenge to LFO’s was not ripe

until the State sought to collect the LFO’s. 182 Wash. 2d at 833 n.1.

       But in State v. Lyle, 188 Wash. App. 848, 355 P.3d 327 (2015), we held that for LFO’s

imposed after May 21, 2013, when we decided State v. Blazina, 174 Wash. App. 906, 301 P.3d 492

(2013), remanded, 182 Wash. 2d 827 (2015), we will not consider challenges to LFO’s under Blazina

II unless the defendant challenged the LFOs in the sentencing court. 188 Wash. App. at 852.

Because he did not challenge the LFOs at sentencing, we decline to consider Argueta’s challenges

to his LFO’s made for the first time on appeal. We affirm the imposition of the LFOs.




1
 The sentencing court also ordered restitution, but the record before this court is silent as to
whether an order of restitution was entered.


                                                  2
No. 47097-7-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                                       LEE, J.
 We concur:



 WORSWICK, P.J.




 MELNICK, J.




                                                3